Exhibit 10.1

LOGO [g152449g78y46.jpg]

February 16, 2011

VIA HAND DELIVERY

Graham Cooper

c/o Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Ct., Suite 200

La Jolla, CA 92037

Dear Graham:

This letter agreement (the “Agreement”) summarizes the terms of your separation
from employment with Orexigen Therapeutics, Inc. (the “Company”) and sets forth
the severance benefits offered to help you in this transition.

1. EMPLOYMENT STATUS AND FINAL PAYMENTS.

(a) Separation Date. Your last day of work with the Company, and your employment
termination date, will be March 11, 2011 (the “Separation Date”). Between the
date of this Agreement and the Separation Date (the “Transition Period”), you
will continue to diligently perform your assigned duties and responsibilities
(including the timely preparation and filing of the Company’s Form 10K with the
SEC). You also will continue to abide by all of your contractual, statutory, and
common law obligations to the Company during the Transition Period.

(b) Accrued Salary and Vacation. On the Separation Date, the Company will pay
you all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments even if you do not sign this Agreement.

(c) Expense Reimbursements. You should submit, within thirty (30) days after the
Separation Date, expense reports to the Company seeking reimbursement for any
business expenses incurred through the Separation Date. The Company will
reimburse you for these business expenses, pursuant to its standard policies and
practices. Please submit your expense report to: Orexigen Therapeutics, Attn:
Finance, 3344 N. Torrey Pines Court, Suite 200, La Jolla, CA 92037.

2. SEVERANCE BENEFITS. If you: (i) timely sign, date and return this fully
executed Agreement to the Company on or within twenty-one (21) days and allow
the releases contained herein to become effective; (ii) you comply with your
continuing fiduciary, statutory and material contractual obligations to the
Company (including complying with this Agreement and the Confidentiality
Agreement (as defined in Section 7)); and (iii) on or within twenty-one
(21) days after the Separation Date, you reaffirm your obligations under this
Agreement (including



--------------------------------------------------------------------------------

your release of any claims arising during the period of time between the date
you sign this Agreement and your Separation Date) by executing Exhibit A (the
“Separation Date Reaffirmation”) and allowing the releases referenced therein to
become effective; then the Company will provide you with the following as your
sole severance benefits (the “Severance Benefits”):

(a) Severance Payment. The Company will pay you cash severance in an amount
equivalent to nine (9) months of your current base salary ($340,000.00), subject
to standard payroll deductions and withholdings (the “Severance Payment”). The
Severance Payment will be paid to you in one lump sum within ten (10) business
days after the Effective Date of the Separation Date Reaffirmation (as defined
in Exhibit A hereto).

(b) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date at your own expense.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish. You will be provided with a
separate notice describing your rights and obligations under the applicable
state and/or federal insurance laws on or after the Separation Date.
Additionally, if you timely elect continued group health coverage pursuant to
COBRA, as an additional Severance Benefit, the Company will pay your COBRA
premium payments sufficient to continue your group coverage at its current level
(including costs of dependent coverage, if applicable) for a maximum period of
nine (9) months following the Separation Date (the “COBRA Premium Payment
Benefits”); provided that, the Company’s obligation to pay your COBRA premium
payments will terminate earlier if you cease to be eligible for COBRA coverage
or you become eligible for coverage under a group health plan of a subsequent
employer. You are required to immediately notify the Company’s Director of Human
Resources in writing if you become eligible for coverage under a group health
plan of a subsequent employer.

Notwithstanding anything to the contrary set forth herein, if the Company
determines, in its sole discretion, that it cannot provide the COBRA Premium
Payment Benefits without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to you a taxable monthly amount to continue your
group health insurance coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall be made regardless of whether you elect COBRA continuation
coverage and shall commence in the month following the month in which your
Separation Date occurred and shall end upon expiration of the applicable
severance period that the Company would otherwise have provided the COBRA
Premium Payment Benefits.

(c) Application of Section 409A. It is intended that the payments and benefits
provided hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (Section 409A of the Code, together, with any state law of similar
effect, “Section 409A”) provided under Treasury Regulation Sections
1.409A-1(b)(4) and 1.409A-1(b)(9).



--------------------------------------------------------------------------------

3. EQUITY. Vesting of your outstanding stock options and any other equity awards
will cease on the Separation Date and any unvested equity interests shall
terminate. You will receive a Closing Summary on the Separation Date which will
contain important information about how to exercise your vested stock options
(should you choose to do so). You will have ninety (90) days from the Separation
Date to exercise any vested stock options. Your equity interests, including your
rights to exercise any vested stock options, will continue to be governed by the
terms of your operative agreements with the Company and the applicable equity
plan. If you have any questions regarding your outstanding stock options, please
contact the Company’s Controller, Steve Moglia, at (858) 875-8692 or
smoglia@orexigen.com.

4. 401(K) SAVINGS PLAN: Due to your participation in the Company’s 401(k) plan,
you have received the Company’s matching contribution. Such matching
contribution is subject to the following vesting schedule:

 

Years of Service

   Percent Vested  

After 1 year

     25 % 

After 2 years

     50 % 

After 3 years

     75 % 

After 4 years

     100 % 

Based on your years of service, the Company’s matching contribution may not be
100% vested. Therefore, any unvested portion of the Company’s matching
contribution will be withdrawn from your 401(k) account at the time of your
rollover/withdrawal.

If the balance in your 401(k) account is less than $1,000.00, you must make a
distribution election within 6 months of your Separation Date. If the balance in
your 401(k) account is greater than $1,000.00, your account will remain in the
plan until you request further action. Any outstanding 401(k) loan must be paid
in full in accordance with your loan agreement. If you have any questions
concerning your account or wish to initiate a distribution, please contact
Michelle Bless – Retirement DNA at 866-799-9831 or MBless@RetirementDNA.com.

5. NO OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, bonus, severance, or benefits after the
Separation Date, with the sole exception of any benefit the right to which has
vested as of the Separation Date under the express terms of a Company benefit
plan. You acknowledge and agree that you are not entitled to receive, and will
not receive, any severance benefits pursuant to your Amended and Restated
Employment Agreement with the Company dated February 22, 2010 (the “Employment
Agreement”).

6. RETURN OF COMPANY PROPERTY. You agree to return to the Company, on the
Separation Date, all Company documents (and all copies thereof) and other
property (not including the laptop computer (IBM Lenovo ThinkPad X200; Type.
7454-2hu; S/n. R9-0sT95 09/0) the Company has agreed to sell to you on your
Separation Date) of the Company in your possession or control, including, but
not limited to, Company files, notes, correspondence, memoranda, notebooks,
drawings, records, reports, lists, compilations of data, proposals, agreements,
drafts, minutes, studies, plans, forecasts, purchase orders, financial and
operational



--------------------------------------------------------------------------------

information, product and training information, research and development
information, sales and marketing information, personnel and compensation
information, vendor information, promotional literature and instructions,
product specifications and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, PDAs, facsimile machines, and cellular telephones), credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information on
or before the Separation Date. In addition, if you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then you agree to provide the Company, within five (5) business days after the
Separation Date, with a computer-useable copy of all such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done. Your
timely compliance with this Section 6 is a precondition to your receipt of the
Severance Benefits under this Agreement.

7. PROPRIETARY INFORMATION OBLIGATIONS. You agree to refrain from any use or
disclosure of the Company’s confidential or proprietary information or
materials. Additionally, you reaffirm your obligation to comply with the
Proprietary Information and Inventions Agreement (the “Confidentiality
Agreement”) you previously signed (attached hereto as Exhibit B).

8. NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, shareholders, investors, and agents, in any manner likely
to be harmful to its or their business, business reputation, or personal
reputation; provided that you may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation. The Company, through its officers and directors, agree not to
disparage you in any manner likely to be harmful to your business, business
reputation, or personal reputation; provided that the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process (e.g., a valid subpoena or other similar compulsion of
law) or as part of a government investigation.

9. NO VOLUNTARY ADVERSE ACTION; COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims;
provided that you may respond accurately and fully to any questions, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation.
Further, you agree to cooperate fully with the Company in connection with its
actual or contemplated defense, prosecution, or investigation of any claims or
demands by or against third parties, or other matters arising from events, acts,
or failures to act that occurred during the period of your employment by the
Company. Such cooperation includes, without limitation, making yourself
available to the



--------------------------------------------------------------------------------

Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions, and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you incur (as promptly as possible after you incur such expenses) in connection
with any such cooperation (excluding forgone wages, salary, or other
compensation), and will make reasonable efforts to accommodate your scheduling
needs. In addition, you agree to execute all documents (if any) necessary to
carry out the terms of this Agreement.

10. NO ADMISSIONS. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

11. RELEASE OF CLAIMS.

(a) General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including all claims arising
out of or in any way related to your Employment Agreement); (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (the “FMLA”),
the federal Age Discrimination in Employment Act of 1967 (as amended) (the
“ADEA”), the California Labor Code (as amended), the California Fair Employment
and Housing Act (as amended), and the California Family Rights Act (“CFRA”).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; or (iii) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that you hereby
waive your right to any



--------------------------------------------------------------------------------

monetary benefits in connection with any such claim, charge or proceeding. You
hereby represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.

12. ADEA WAIVER. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your waiver and release do not apply to any rights or claims
that may arise after the date you sign this Agreement; (b) you should consult
with an attorney prior to signing this Agreement (although you may voluntarily
decide not to do so); (c) you have twenty-one (21) days to consider this
Agreement (although you may choose voluntarily to sign this Agreement sooner);
(d) you have seven (7) days following the date you sign this Agreement to revoke
this Agreement (in a written revocation sent to and received by the Company’s
Director of Human Resources); and (e) this Agreement will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after you sign this Agreement provided that you do not revoke it
(the “Effective Date”).

13. SECTION 1542 WAIVER. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

14. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked; have received all the leave and
leave benefits and protections for which you are eligible pursuant to the FMLA,
the CFRA, or otherwise; and have not suffered any on-the-job injury for which
you have not already filed a workers’ compensation claim.

15. DISPUTE RESOLUTION. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, including but not limited to any statutory claims, shall be
resolved by confidential, final and binding arbitration conducted before a
single arbitrator with JAMS, Inc. (“JAMS”) in San Diego, California, in
accordance with JAMS’ then-applicable arbitration rules. The parties acknowledge
that by agreeing to this



--------------------------------------------------------------------------------

arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding. You will have the right to
be represented by legal counsel at any arbitration proceeding at your own
expense. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall bear JAMS’ arbitration fees and administrative
costs. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

16. MISCELLANEOUS. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations (including but not limited to the Employment
Agreement). This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of the Company. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws principles.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures and signatures transmitted by PDF shall be
equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return to the
Company’s Director of Human Resources. You have twenty-one (21) calendar days to
decide whether you would like to accept this Agreement, and the Company’s offer
contained herein will automatically expire if you do not sign it within this
timeframe and return the fully signed Agreement promptly thereafter.



--------------------------------------------------------------------------------

We wish you the best in your future endeavors.

Sincerely,

OREXIGEN THERAPEUTICS, INC.

 

By:  

/s/ Michael A. Narachi

 

Michael A. Narachi

 

President and Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Graham K. Cooper

Graham K. Cooper

February 16, 2011

Date

Attachments:

Exhibit A – Separation Date Reaffirmation

Exhibit B – Confidentiality Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE REAFFIRMATION

(To be signed on or within 21 days after the Separation Date.)

In exchange for the Severance Benefits provided to me by this Agreement, I
hereby acknowledge and agree that the Releases provided by me in Paragraphs 11,
12 and 13 above shall apply fully and completely to waive and release any claims
that I may have that arise out of or are in any way related to events, acts,
conduct, or omissions occurring during the period of time from the date I first
signed this Agreement through and including my Separation Date. I further
acknowledge that the Representations made by me in Paragraph 14 above remain
true as of the Separation Date. For purposes of the payment specified in
Section 2(a) of this Agreement, the “Effective Date” shall be eight (8) days
after I sign this Separation Date Reaffirmation.

 

By:  

 

 

Graham K. Cooper

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY AGREEMENT